Citation Nr: 0122192	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  93-02 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for right lower 
extremity disability.

2.  Entitlement to service connection for left foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel

INTRODUCTION

The veteran had active military service from November 1946 to 
November 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a February 1988 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, and from an April 1990 rating decision of the RO 
in Houston, Texas.  Following the February 1988 rating 
decision, jurisdiction over the claims decided therein was 
transferred to the RO in Houston.  

In November 1996, the veteran was afforded a personal hearing 
before a Hearing Officer at the Houston RO.  A transcript of 
that hearing has been associated with the claims folder.

This matter was REMANDED by the undersigned in November 1994, 
October 1997, and March 2000 for the purpose of obtaining 
additional factual and medical evidence, and it has been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  Disability of the veteran's right lower extremity, other 
than pes planus, was not present in service or until many 
years thereafter, and is not etiologically related to 
service.

3.  Type II pes planus of both feet was found on service 
entrance examination; it did not increase in severity during 
or as a result of service; no other chronic disorder of the 
veteran's left foot was present in service or until years 
thereafter, nor is any other disorder of the veteran's left 
foot etiologically related to service.
CONCLUSIONS OF LAW

1.  Right lower extremity disability was not incurred or 
aggravated during active military service, nor may the 
incurrence or aggravation of arthritis of the right lower 
extremity during such service be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1113, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2000).

2.  Left foot disability was not incurred or aggravated 
during active military service, nor may the incurrence or 
aggravation of arthritis of the left foot during such service 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1113, 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  Regulations implementing the VCAA (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the RO has found the veteran's 
claims to be well grounded and has informed the veteran of 
the requirements for establishing a claim for service 
connection and of the evidence the RO has considered in its 
determination.  The veteran has submitted pertinent evidence 
in support of his claims.  While the veteran has indicated 
that there are outstanding in-service and post-service 
medical records that would support his claim, the RO has made 
numerous attempts to obtain those records but to no avail.  
Further, the Board notes that the RO's efforts to obtain 
theses records has been hampered by the veteran's failure to 
respond to inquiries made to him regarding the dates of his 
alleged post-service treatment.  The RO has also afforded the 
veteran with multiple VA medical examinations for the purpose 
of determining the nature and etiology of the veteran's 
claimed left foot and right lower extremity disabilities.  In 
sum, all available evidence and information necessary to 
substantiate these claims has been obtained and there is no 
further action which should be undertaken to comply with the 
notification and duty to assist provisions of the VCAA and 
the implementing regulations.  The veteran will therefore not 
be prejudiced as a result of the Board deciding these claims 
without first affording the RO an opportunity to consider the 
claims in light of the VCAA and the implementing regulations.

I.  Factual Background

The veteran was found to have type II pes planus at the time 
of his November 1946 enlistment examination.  Pes planus was 
also identified on examination conducted in June 1950.  
However, in both instances, the defect was observed as being 
non-disabling.

In January 1963, the veteran was evaluated by the orthopedic 
clinic for complaints of pain and swelling of the ankle and 
foot.  He reported that he fell from the "pull-up bar" 
during physical training, and that he had twisted his right 
ankle.  He indicated that the injury had occurred three weeks 
earlier.  There was tenderness over the lateral aspect of the 
ankle.  There was also minimal swelling.  X-rays of the right 
foot and ankle were normal .  The veteran was seen in May 
1963 for complaints of a twisted left ankle.  The diagnosis 
was slight sprain of the left lateral malleolus.  In October 
1966, the veteran slipped off a ladder and landed on his 
right heel.  He complained of right foot pain following 
prolonged periods of standing or walking.  There is no 
indication that an examination was performed.

On examination pending service discharge, the veteran's lower 
extremities and feet were found to be normal.  The veteran 
did indicate that he had a history of lameness.

In September 1987, the veteran filed his claim for service 
connection for right lower extremity disability.  He stated 
he sustained injuries of his right leg in 1960 and 1965 while 
he was stationed aboard the USS Earnest G. Smalls.  He said 
he received in-service treatment for these injuries.  He 
reported receiving post-service medical treatment through 
Tripler Army Hospital.  He maintained his current right ankle 
and leg disorder interfered with his ability to walk and lift 
objects.  

In November 1988 the veteran submitted a statement in which 
he reported that he was seen at Tripler Army Medical Center 
(AMC) in February 1971 for ankle pain.

In a letter dated in July 1988, J.K. McNatt, M.D., reported 
that he had been treating the veteran for pes planus since 
December 1978.  He discussed how he was caring for the 
veteran's complaints of foot pain and discomfort.  He also 
noted that the veteran gave a history of sustaining two 
traumatic injuries of his feet during active service.  In 
this regard, Dr. McNatt intimated that the veteran's current 
foot/leg problems were etiologically related to those in-
service injuries.

In April 1989, the RO sought to obtain copies of the 
veteran's post-discharge records from Tripler AMC dated 
between 1966 and 1979.  The patient administration division 
of Tripler AMC responded later that month and indicated that 
all records prior to 1984 had been retired to the National 
Personnel Records Center (NPRC).  In this regard, the NPRC 
reported in May 1989 that all searches for outpatient records 
between 1970 and 1979 from Tripler Army Hospital had been 
negative.  This response was received from the military 
personnel records section of the NPRC.  

In a letter dated in September 1989, the veteran reported 
that he had received post-service treatment from Dr. B. Wade 
at the Waimea Clinic in 1968 and 1969.  He also indicated 
that he had had no success in obtaining his medical records 
from Tripler AMC.  

In May 1990, the veteran submitted medical records to support 
his claim.  Most of those records are duplicative.  However, 
he did submit a treatment report from Tripler AMC showing 
that he was seen in December 1976 for complaints of foot 
pain.  He gave a history of an "old injury."  The diagnosis 
was musculoskeletal foot pain.

In its October 1994 Informal Hearing Presentation, the 
veteran's representative observed that the RO's request for 
the veteran's retired civilian records had been made to the 
wrong section of the NPRC.  The representative asked that the 
matter be remanded to the RO for proper development of the 
veteran's claim.

The matter was remanded by the Board in November 1994.  
Reference was made to the RO's failure to secure the 
veteran's treatment records from Drs. McNatt and Wade as well 
as from Tripler AMC.  In addition to this development, the RO 
was also asked to afford the veteran a VA orthopedic 
examination to determine the nature, extent, and etiology of 
any currently present disorders of the feet, right ankle, 
and/or right leg.  The Board indicated that the orthopedist 
should be asked to render an opinion as to whether the 
veteran's pes planus increased in severity beyond natural 
progress during his active service.

In a letter dated in February 1995, the RO asked the veteran 
to furnish the names and addresses of any VA or non-VA health 
care providers who had treated him for his claimed 
disabilities.  He was also asked to provide the complete 
addresses and dates of treatment for Drs. McNatt and Wade.  
The veteran did not respond to this inquiry.

In February 1995, the veteran submitted a July 1988 letter 
from A.C. Douglas, M.D., which indicates that the veteran had 
pes planus that caused him pain.  Dr. Douglas said the 
veteran's difficulties were related to two injuries he 
sustained during his military service.  He recommended that 
VA provide the veteran with medical assistance. 

The veteran also submitted additional treatment records from 
Tripler AMC.  They show that in April 1977, the veteran was 
seen for complaints of severe low back pain with tenderness 
over the spinous process and radicular pain to the left leg.  
He indicated that he had had similar episodes in 1958 and 
1961.  Although a physical examination was conducted there 
was no diagnosis made.  

A January 1979 consultation report from the Tripler AMC 
indicates that the veteran was evaluated for complaints of 
right foot tendonitis.  He gave a history of injuring his 
foot in December 1978.  The diagnosis was metatarsal 
tendonitis of the right foot. 

Medical records from Dr. McNatt dated from December 1978 to 
June 1993 were associated with the claims folder.  Those 
records show that the veteran was routinely seen for 
complaints of bilateral foot, hip, and leg pain.  There were 
several references to the veteran giving a history of 
"always" having problems with his flat feet.  In October 
1986, the veteran stated that he had hurt his right foot in 
service and that his current problem with foot pain was 
related to that injury.  An April 1991 treatment note 
indicates that the veteran gave a history of arthritis.  The 
records from Dr. McNatt did not contain any X-ray reports.

In a letter dated in May 1995, Louis Berman, M.D., reported 
that the veteran had derangement of the right knee with 
arthritis, arthritis of the right hip, and arthritis of the 
right foot.  He indicated that the veteran gave a history of 
injuring his right leg and ankle and least two times during 
his active service.  In this regard, Dr. Berman opined that 
the veteran's clinical situation had been aggravated, if not 
caused, by his in-service injuries.

In June 1995, the veteran was afforded a VA podiatry 
examination.  The veteran's complaints and the findings of an 
objective examination were discussed in detail.  The 
diagnoses were bilateral pes planus and hallux valgus.  The 
examiner stated both of the disorders were hereditary 
phenomena that would not have seemed to have been progressed 
more rapidly due to his military service.  The veteran was 
also diagnosed as having "stress reaction 2nd metatarsal 
bones likely associated with foot type and hallux valgus."

The veteran was also afforded a VA orthopedic examination in 
June 1995.  He reported suffering two injuries to his right 
foot and ankle during his active service.  He indicated that 
both injuries healed without complications.  He stated that 
he started to experience bilateral foot pain in 1970.  He 
said he also started to have problems with his right leg at 
that time.  The veteran stated that he was treated for right 
foot, ankle, and leg pain in 1979 by his personal physician, 
and that he was diagnosed as having some form of arthritis.  
He indicated that his post-service employment had primarily 
been in desk-type jobs that did not require excessive 
physical activity.  

Following a physical examination and review of the claims 
folder, the examiner stated that the veteran had a relatively 
good range of motion of the right ankle, and that he could 
not identify any specific pathology that he could ascribe to 
the veteran's in-service injuries.  He added that the veteran 
had bilateral pes planus that appeared to have the normal 
consequences and without any apparent exacerbation by any 
service incurred problems.  Noting that X-rays of the hips 
and ankles had not been taken, the examined indicated that he 
would submit an addendum when the reports of the X-rays were 
obtained.

Reports of X-rays taken in June 1995 were subsequently 
associated with the claims folder.  A report of X-rays of the 
right ankle shows that no acute fractures, dislocations, or 
significant degenerative changes were found.  A similar 
finding was made in the report of X-rays taken of the right 
hip.

An addendum to the June 1995 VA examination report was 
received in September 1995.  The examiner stated that he had 
reviewed the June 1995 VA X-ray reports.  From his 
perspective, the X-rays of the right hip and right ankle were 
entirely normal.  He said there was no evidence of arthritis 
of any kind.  The diagnosis was painful right ankle, right 
leg, and right hip by history only.  The examiner stated no 
pathology or significant abnormalities were identified on the 
examination, and that no pathology could be found on the X-
rays.  He said he could find no objective evidence of 
pathology or abnormalities to substantiate the veteran's 
claim of significant pain and disability.  As such, the 
examiner said he could not attribute any current disability 
to service.  The veteran was also diagnosed as having flat 
feet, pes planus, type 2, congenital, not aggravated by 
service.  The examiner said he agreed with the findings on 
the June 1995 VA podiatry examination.

Medical records from Dr. Berman dated from September 1993 to 
July 1996 show that the veteran was followed for complaints 
of generalized joint pain.  There are several treatment notes 
showing that the veteran was diagnosed with severe 
generalized osteoarthritis to include cervical spondylitis.  
However, an April 1995 X-ray report of the right hip 
indicates that a fracture dislocation could not be 
identified, and that the joint space "may be ever so 
slightly narrowed."  There were no other radiological 
reports pertaining to the right lower extremity or left foot.

In November 1996, the veteran was afforded a personal hearing 
before a Hearing Officer at the RO.  He stated he had been 
receiving continuous treatment for his right ankle, right 
leg, and bilateral foot disabilities since his service 
discharge.  He recalled that he received his initial post-
service treatment through the Tripler AMC.  After moving to 
the mainland, he received care from Dr. McNatt and then Dr. 
Berman.  He reported that X-rays and bone scans had 
identified different levels of arthritis in his lower 
extremities.  The veteran attributed his right ankle and 
right leg problems to injuries sustained during his active 
service.  With regard to his feet, he acknowledged having 
"foot trouble" prior to entering service.  However, he 
maintained that the rigors of his duties in service had 
permanently increased the severity of his foot disorder.  

The veteran was afforded another VA orthopedic examination in 
February 1997.  His in service and post-service medical 
history was discussed in detail.  Following a physical 
examination, the impression was arthritis of the feet, knees, 
and hips, probably degenerative joint disease.  The examiner 
noted, however, that X-rays were still pending for 
confirmation of this diagnosis.  

X-rays of the right and left hips were normal.  X-rays of the 
right and left knees showed minimal superior patellar 
spurring bilaterally but were otherwise normal.  X-rays of 
the right and left ankle showed mild bilateral calcaneal 
spurring, but there was no evidence of fractures, 
dislocation, or joint space abnormalities.  An X-ray of the 
right foot revealed minimal plantar and posterior-superior 
calcaneal spurring and severe hallux valgus deformity of the 
right toe with associated moderate osteoarthritis of the 
metatarsal-phalangeal joint.  An X-ray of the left foot 
showed mild plantar and posterior-superior calcaneal 
spurring, mild spurring of the proximal aspect of the fifth 
metatarsal bone, and moderate hallux valgus deformity with 
degenerative joint disease of the metatarsal-phalangeal.  
There is no indication that these X-ray reports were reviewed 
by the VA examiner.

The matter was remanded by the Board again in October 1997.  
The Board found that the report of the February 1997 VA 
orthopedic examination was essentially incomplete because the 
examiner had failed to review and consider the X-ray studies 
that were taken at that time.  The RO was asked to afford the 
veteran another orthopedic examination to determine the 
current nature and etiology of any disorder of the veteran's 
left foot or right lower extremity, to include the hip, knee, 
ankle, and foot.

In a letter dated in February 1996, the RO asked the veteran 
to furnish the names, addresses, and approximate dates of 
treatment for any health care providers who had treated him 
for his claimed disabilities.  The veteran did not directly 
respond to this inquiry.  Instead, in a letter dated in March 
1996, he recalled the circumstances concerning injuries of 
his right hip, ankle, and leg and the treatment he received 
for those injuries.  He also submitted a copy of the July 
1988 letter from Dr. Douglas and a hand-written version of 
the May 1995 letter that was previously submitted by Dr. 
Berman.  

The veteran was afforded a VA orthopedic examination in May 
1998.  His main complaint was of pain through the medial 
aspect of his right foot into the right tibial shaft.  He 
stated that pain worsened with prolonged sitting and 
occasionally migrated up his leg to his hip.  While he 
indicated that he had pes planus of the left foot, the 
veteran stated he had no difficulty with his left foot at the 
time of his examination.  A complete physical examination was 
conducted.  X-rays of the right hip were normal.  X-rays of 
the right knee were normal except for minimal degenerative 
changes.  X-rays of the right ankle were remarkable for 
minimal degenerative changes at the level of the medial 
malleolus.  X-rays of both feet showed pes planus deformities 
with degenerative changes at the level of the toes.  The 
diagnosis was bilateral flat feet, minimally symptomatic.  

The examiner noted that he had reviewed the veteran's claims 
folder as well as the reports of the X-rays that were taken.  
In this regard, he stated he could not detect any current 
disorder of the right lower extremity.  He said the veteran's 
pain appeared to be insidious in nature and not related to 
any particular musculoskeletal system.  The examiner stated 
he could "certainly not" connect the veteran's complaints 
to any injury he suffered in service.  He said the veteran's 
objective evaluation was unremarkable.  With regard to the 
degenerative changes identified on X-ray, he said the veteran 
probably had less degenerative change that most men his age. 

The matter was remanded a third time in March 2000.  The 
Board found that the report of the May 1998 VA orthopedic 
examination was inadequate because the examiner failed to 
indicate whether the veteran's bilateral pes planus had 
increased in severity during his active service.  The RO was 
therefore asked to afford the veteran a VA orthopedic 
examination and obtain a medical opinion that addressed this 
question.

In a letter dated in May 2000, the RO asked the veteran to 
furnish the names, addresses, and approximate dates of 
treatment for any health care provider who may have treated 
him for his claimed disabilities.  The veteran responded in 
June 2000.  He explained that he had made requests for his 
medical records through the Department of the Army and the 
Department of the Navy, and that both departments had 
informed him that his medical records could not be located.  
He asserted that those records would support his contention 
that he injured his right lower extremity during his active 
military service.  He made no reference to any post-service 
treatment. 

The veteran underwent a VA orthopedic examination in 
September 2000.  He complained of right lower extremity 
symptoms including diminished sensation on the anterior 
aspect on the left as well as some weakness in the right leg.  
He said the distribution of the pain had remained the same 
since his last examination.  He complained of aching pain in 
both ankles, both knees, and both hips.  He stated that he 
had been told by numerous physicians that he had severe 
arthritis.  X-rays of both knees were again within normal 
limits.  X-rays of the hips were basically normal.  X-rays of 
the ankles were unchanged since the last examination.  X-rays 
of the feet were within normal limits.  

Following a review of the X-ray reports and a physical 
examination, the diagnoses, in pertinent part, were stiffness 
of both hips, stiffness of both knees, stiffness of both 
ankles, and flexible pes planus of both feet.  The examiner 
indicated that he was a board certified orthopedic surgeon, 
that all necessary tests had been performed, and that a 
comprehensive evaluation of the veteran had been conducted.  
The examiner opined that the veteran's pes planus had 
remained stable throughout the years.  He said there was no 
evidence to suggest that the severity of the veteran's pes 
planus increased in severity during his service.  The 
examiner further opined that there were no significant 
degenerative changes throughout the weight bearing joints of 
either the right or left lower extremity which might be 
considered etiologically related to a disorder or injury of 
service origin.  Moreover, he said he could find no disorders 
of the weight bearing joints.  He stated the veteran's X-rays 
were within normal limits, even for a man half the veteran's 
age.  While there was severe degenerative change at the great 
toe metatarsal phalangeal joint, the examiner stated that 
this finding was a natural complication of age.  He 
recommended that the veteran undergo an EMG/NCV evaluation 
for clarification of his right lower extremity complaints.  
However, regardless of the findings of that test, the 
examiner said he would find no evidence to attribute 
abnormalities on that study to an injury sustained in 
service.

The veteran was afforded an electromyography and nerve 
conduction study in October 2000.  The sensory nerve studies 
showed bilateral sural sensory nerve action potentials to be 
within normal limits.  Except for bilateral tibial compound 
muscle action potentials with low amplitudes and left tibial 
compound muscle action potential with increased latency, 
bilateral peroneal compound muscle action potentials were 
within normal limits.  Similarly, with the exception of the 
right anterior tibialis having abnormal rest activity, all 
muscles tested were within normal rest activity, normal 
insertional activity, normal MUAP, and normal recruitment.  
The interpretation of the findings was "essentially normal 
study."  The examiner stated that the abnormal rest activity 
found in the right anterior tibialis could be suggestive of 
right L4/5 radiculopathy, but that there were no other 
findings to add confidence to that diagnosis.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). 

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless the increase is 
clearly and unmistakably due to natural progress. 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  

Where a veteran served 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2000).  
For the Board to deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet.App. 518 (1996).  

With respect to the merits of the veteran's claims, the 
service medical records disclose that type II pes planus was 
identified at the time of the veteran's enlistment.  The 
veteran was also shown to have sustained injuries of his 
right ankle and foot in 1963 and 1966.  Both injuries 
appeared to have resolved without complications.  In fact, at 
the time of his service discharge examination, the veteran's 
lower extremities and feet were found to be normal.  Further, 
although the veteran claims to have received treatment for 
complaints of pain of the left foot and right lower extremity 
immediately after his discharge, the available medical 
evidence documents no post-service medical evidence treatment 
of any disability of the left foot or right lower extremity 
until 12 years after his service discharge.  The post-service 
medical evidence from Drs. McNatt, Douglas, and Berman 
consistently indicates that the veteran suffers from pes 
planus of the feet with degenerative changes and degenerative 
joint disease of the right hip, knee and ankle, and that 
those disabilities were incurred or, at the very least, 
aggravated by the injuries the veteran sustained during his 
active service.  None of these physicians, however, submitted 
any objective medical evidence (e.g., X-ray studies) to 
support their opinions, nor is there any indication that any 
of these physicians had reviewed the veteran's service 
medical records before rendering their opinions.

On the other hand, the reports of the VA orthopedic 
examinations conducted in June 1995, February 1997, May 1998, 
and September 2000 repeatedly indicate that the pain in the 
veteran's right lower extremity is insidious in nature and 
not related to any particular musculoskeletal system.  X-ray 
studies performed at the time of those examinations revealed 
that the veteran's right hip, right knee, and right ankle 
were essentially within normal limits, except for minimal 
degenerative changes.  The report of the September 2000 
examination indicates that the veteran merely has stiffness 
of the hips, knees, and ankles and that his degenerative 
changes were less than those expected in a man the veteran's 
age.  Therefore, the Board concludes that the preponderance 
of the evidence demonstrates that with the exception of pes 
planus discussed below, the veteran has no disability of the 
right lower extremity other than mild degenerative changes, 
which were initially manifested many years after his 
discharge from service and are associated with the aging 
process and unrelated to service.  

With respect to the veteran's bilateral pes planus, the 
record clearly shows that type II pes planus was diagnosed at 
the service entrance examination.  There is no indication in 
service medical records that this disorder chronically 
increased in severity.  The report of the June 1995 VA 
podiatry examination indicates that the veteran's bilateral 
pes planus and hallux valgus were hereditary phenomena, which 
did not seem to have progressed more rapidly during the 
veteran's active service.  Similarly, in the report of the 
September 2000 orthopedic examination, the examiner opined 
that the veteran's pes planus had remained stable throughout 
the years, and that there was no evidence to suggest that the 
severity of the veteran's pes planus increased during his 
service.  The examiner further stated that the degenerative 
change of the great toe metatarsal phalangeal joint was a 
natural complication.  In sum, the preponderance of the 
evidence establishes that the veteran's pes planus did not 
increase in severity during or as a result of service, that 
arthritis of either foot was not manifested within one year 
of the veteran's discharge from service and that the veteran 
has no foot disability which is etiologically related to 
service.

In view of the foregoing, the Board finds that service 
connection is not warranted for right lower extremity or left 
foot disability.


ORDER

Entitlement to service connection for right lower extremity 
disability is denied.

Entitlement to service connection for left foot disability is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

